                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



STEVEN J. HOPP,                           )      CASE NO. 1:18CV507
                                          )
                      Plaintiff,          )      JUDGE CHRISTOPHER A. BOYKO
                                          )
              vs.                         )      OPINION AND ORDER
                                          )
ARTHUR J. GALLAGHER & CO.,                )
                                          )
                      Defendant.          )



CHRISTOPHER A. BOYKO, J.:

       This matter comes before the Court upon Nonparty1 The James B. Oswald Company’s

Partial Objection (ECF DKT #43) to Magistrate Judge’s Order Denying Motion to Quash

Subpoenas. For the following reasons, the Order (ECF DKT #40) denying Oswald’s Motion

to Quash is upheld.

                                   I. BACKGROUND

       This case concerns an employment agreement between Plaintiff Steven J. Hopp and



1

  The James B. Oswald Company was named as Defendant to the Amended Counterclaim
(ECF DKT #52).
his former employer, Arthur J. Gallagher & Co. Hopp resigned from Gallagher on February

27, 2018. Hopp initiated this lawsuit on March 5, 2018, seeking declaratory judgment on the

validity of the employment agreement and claiming he received inadequate compensation.

Hopp began working for Oswald, a direct competitor of Gallagher, on April 30, 2018. An

Amended Complaint followed on July 6, 2018; and Gallagher filed its Answer and

Counterclaim on July 23, 2018. Gallagher alleges that Hopp is soliciting Gallagher’s

customers in breach of the employment agreement.

       Oswald moved to quash a subpoena issued to it by Gallagher, as well as 17 subpoenas

issued to non-party former Gallagher customers. (ECF DKT #33 & #34). The Motions to

Quash were referred to the Magistrate Judge for disposition. The Magistrate Judge issued an

Order (ECF DKT #40) denying Oswald’s Motion as to the non-party subpoenas for lack of

standing; and denying, but modifying as to the time frame, the subpoena issued to Oswald.

       Oswald filed the instant Objection (ECF DKT #43) arguing that the Magistrate

Judge’s Order was erroneous in part and that Oswald has demonstrated standing and good

cause to quash or otherwise modify the 17 subpoenas issued to its customers and potential

customers.

                             II. LAW AND ANALYSIS

Standard of Review

Appeal of Non-Dispositive Matters

       Local Rule 72.3 recites:

       Any party may appeal from a Magistrate Judge’s order determining a motion
       or matter made pursuant to Fed. R. Civ. P. 72(a) within fourteen (14) days after
       service of the Magistrate Judge’s order. Such party shall file with the Clerk of
       Court, and serve on the Magistrate Judge and all parties, a written statement of

                                             -2-
       appeal which shall specifically designate the order, or part thereof, appealed
       from and the basis for any objection thereto. The District Judge to whom the
       case was assigned shall consider the appeal and shall set aside any portion of
       the Magistrate Judge’s order found to be clearly erroneous or contrary to law.
       The District Judge may also consider sua sponte any matter determined by a
       Magistrate Judge under this Rule.

       A Magistrate Judge’s finding is clearly erroneous when the District Judge, upon

review of the evidence, is left with the “definite and firm conviction that a mistake has been

committed.” See JGR, Inc. v. Thomasville Furniture Indus., Inc., Case No. 1:96-CV-1780,

2006 WL 456479, at *1 (N.D. Ohio Feb. 24, 2006) (quoting Heights Cmty. Congress v.

Hilltop Reality, Inc., 774 F.2d 135, 140 (6th Cir. 1985)).

       When determining whether a Magistrate Judge’s decision is contrary to law, the

District Court applies an abuse of discretion standard. JGR, Inc., 2006 WL 456479, at *1.

Standing to challenge non-party subpoenas

       The Magistrate Judge determined that absent some personal right or privilege, a party

has no standing to challenge a subpoena to a non-party. Oswald recognizes the validity of

that principle, but insists that the Magistrate Judge erred by limiting the concept of “personal

right or privilege” to “personal bank records, information in a personnel file, corporate bank

records, or Indian tribal records.” (Magistrate Judge’s Order, ECF DKT #40 at 3).

       Oswald argues that courts routinely interpret “personal right or privilege” to include

confidential and proprietary business and financial information, strategic planning, marketing

strategies and pricing information. Oswald insists that disclosure of such data would cause it

irreparable competitive harm.

       Oswald supports its argument for standing with citations to Lucas v. Jolin, No. 1:15-

cv-108, 2016 WL 2853576, at *5 (S.D.Ohio May16, 2016) and Meyer Corp. United States v.

                                               -3-
Alfay Designs, Inc., No. CV 2010 3647, 2012 WL 3537001, at *1 (E.D.N.Y. Aug. 14, 2012).

Oswald’s reliance on these cases is misplaced. Lucas concerned the attempted discovery of

private email communications stored by Google as the provider; and unlike this matter,

implicated the Stored Communications Act. Meyer is a New York District Court case and is

not binding here. Moreover, the Meyer court similarly found that the movant lacked standing

to quash discovery. Oswald quotes from another non-binding opinion discussed in Meyer that

favored standing to object to access to “unrelated financial and business dealings.”

(Emphasis added). However, that category of discovery is clearly distinguishable from the

situation presented here because the customers subpoenaed were serviced by Hopp while he

was employed by Gallagher and moved their business to Oswald following Hopp’s

separation.

       In opposing Oswald’s Objections, Gallagher rightly points out that the burden of

establishing a privilege lies with the party asserting it. See e.g. Vita Mix v. Basic Holdings,

Inc., 1:06CV2622, 2007 WL 2344750 (N.D.Ohio Aug.15, 2007). Additionally, simply

claiming that documents are confidential, and thus privileged, is insufficient grounds to quash

a subpoena. Waite, Schneider, Bayless & Chesley Co. L.P.A. v. Davis, No. 1:11-cv-0851,

2013 WL 146362, *6 (S.D.Ohio Jan. 14, 2013). As Gallagher further notes, there is a

protective order in place which allows for an “Attorneys’ Eyes Only” designation when

proprietary information is sought.

       Upon review, the Court finds no clear error as to the Magistrate Judge’s determination

that Oswald lacks standing.

       Oswald makes the separate objection that the 17 third-party subpoenas fail to allow


                                               -4-
reasonable time to comply and subject Oswald to undue burden. The Court finds that Oswald

is in no position to complain about sufficient time for the subpoena recipients to comply with

a Fed.R.Civ.P. 45 subpoena. Moreover, the language of Rule 45 focuses on the burden on the

recipient, and courts have held that only the recipient has standing to challenge the subpoena

on the basis of undue burden. Meyer v. Bank of America, N.A., No. 2:18-cv-218, 2018 WL

6436268, *5 (S.D.Ohio Dec. 7, 2018) (collecting cases).

       Once again, the Court sees no reason to disturb the Magistrate Judge’s Order.

                                   III. CONCLUSION

       Considering Oswald’s Objections and thoroughly reviewing the Magistrate Judge’s

Order, the Court has no definite and firm conviction that a mistake has been committed and

finds that the Magistrate Judge’s ruling that Oswald lacks standing to challenge the non-party

subpoenas is not contrary to law. Therefore, The James B. Oswald Company’s Partial

Objection (ECF DKT #43) to Magistrate Judge’s Order Denying Motion to Quash Subpoenas

is denied and the Order (ECF DKT #40) denying Oswald’s Motion to Quash is upheld.

       IT IS SO ORDERED.



                                     s/ Christopher A. Boyko
                                     CHRISTOPHER A. BOYKO
                                     United States District Judge
Dated: May 30, 2019




                                              -5-
